Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 1 of 28 PageID 543



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION



GEORGE JOHNSON,

                  Petitioner,

v.                                          Case No. 5:17-cv-301-Oc-39PRL

SECRETARY, DEPARTMENT
OF CORRECTIONS and FLORIDA
ATTORNEY GENERAL,

               Respondents.
_______________________________

                                    ORDER
                                I. Background

      Petitioner, George Johnson, is proceeding pro se on a Petition

for   Writ   of   Habeas   Corpus   under   28   U.S.C.   §   2254   (Doc.   1;

Petition). Petitioner challenges his 2011 state court (Marion

County) conviction for armed burglary of an occupied dwelling with

battery for which he is serving a life sentence. See Petition at

1. Petitioner raises six grounds for relief, which he presents as

two. In ground one, Petitioner asserts the trial court erred in

instructing the jury to disregard testimony about a picture. In

ground two, which has five sub-parts, Petitioner asserts his trial

counsel was ineffective for counsel’s failure to (1) convey a plea

offer, (2) investigate the case, (3) move for a judgment of

acquittal, (4) object to the verdict form, which did not require
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 2 of 28 PageID 544



the jury to indicate whether it found Petitioner possessed a weapon

during the burglary, and (5) object to a sleeping juror.

      Respondents assert both procedural and merits-based defenses

(Doc. 11; Resp.). Petitioner filed a reply (Doc. 16; Reply).

                                  II. Timeliness

      Respondents concede Petitioner timely filed his Petition. See

Resp. at 5. Accordingly, the Court accepts as undisputed that the

Petition is timely.

                              III. Evidentiary Hearing

      Petitioner requests an evidentiary hearing. See Petition at

22; Reply at 3, 5, 6. Petitioner has the burden to establish an

evidentiary hearing is necessary. See Chavez v. Sec’y, Fla. Dep’t

of   Corr.,   647      F.3d    1057,   1060   (11th     Cir.    2011)   (opining   a

petitioner bears the burden of establishing the need for an

evidentiary hearing with more than speculative claims of need).

Petitioner      “has     not     identified,     much    less     proffered,   any

additional evidence” he would present in support of his grounds

for relief. See Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003).   And,    upon     review,      the    Court   can      “adequately   assess

[Petitioner’s] claim[s] without further factual development.” Id.

Accordingly, Petitioner is not entitled to an evidentiary hearing.

See Schriro v. Landrigan, 550 U.S. 465, 474 (2007).




                                          2
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 3 of 28 PageID 545



                      IV. Governing Legal Standards

                                 A. Habeas Review

      The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner’s federal petition for habeas corpus and

“prescribes      a   deferential        framework   for    evaluating    issues

previously      decided    in   state    court,”    Sealey   v.     Warden,   Ga.

Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020), limiting

a federal court’s authority to award habeas relief. See 28 U.S.C.

§ 2254. See also Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (per

curiam) (recognizing AEDPA imposes “important limitations on the

power of federal courts to overturn the judgments of state courts

in criminal cases”).

      When a state court has adjudicated a petitioner’s claim on

the merits, a federal court cannot grant habeas relief unless the

state court’s adjudication of that claim was “contrary to, or

involved   an    unreasonable      application      of,   clearly   established

Federal law, as determined by the Supreme Court of the United

States,” or “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d). See also Nance v. Warden, Ga.

Diagnostic Prison, 922 F.3d 1298, 1300-01 (11th Cir. 2019), cert.

denied, No. 19-6918, 2020 WL 1325907 (Mar. 23, 2020). To obtain

habeas   relief,     the   state   court      decision    must   unquestionably



                                          3
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 4 of 28 PageID 546



conflict with Supreme Court precedent, not dicta. Harrington v.

Richter, 562 U.S. 86, 102 (2011).

      A federal district court must give appropriate deference to

a state court decision on the merits. Wilson v. Sellers, 138 S.

Ct. 1188, 1192 (2018). To qualify as an adjudication on the merits,

the state court need not issue an opinion explaining its rationale.

Id. Where the state court’s adjudication is unaccompanied by an

explanation, the district court should presume the unexplained

decision adopted the reasoning of the lower court:

            [T]he federal court should “look through” the
            unexplained decision to the last related
            state-court decision that does provide a
            relevant rationale. It should then presume
            that the unexplained decision adopted the same
            reasoning.

Id. Under the federal habeas statute, a state court’s factual

findings are “presumed to be correct” unless rebutted “by clear

and convincing evidence.” 28 U.S.C. § 2254(e)(1).

      The   AEDPA   standard   is   intended   to   be   difficult   for   a

petitioner to meet. Harrington, 562 U.S. at 102. A showing of

“clear error will not suffice.” Virginia v. LeBlanc, 137 S. Ct.

1726, 1728 (2017). If some fair-minded jurists could agree with

the state court’s decision, habeas relief must be denied. Meders

v. Warden, Ga. Diagnostic Prison, 911 F.3d 1335, 1351 (11th Cir.

2019), cert. denied, 140 S. Ct. 394 (2019). Therefore, unless the

petitioner shows “the state court’s ruling . . . was so lacking in


                                     4
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 5 of 28 PageID 547



justification     that   there    was       an   error    well   understood   and

comprehended in existing law beyond any possibility for fairminded

disagreement,” there is no entitlement to habeas relief. Id. at

1349 (alteration in original). A district court’s obligation is to

“train its attention” on the legal and factual basis for the state

court’s ruling, not to “flyspeck the state court order or grade

it.” Id. (citing Wilson, 138 S. Ct. at 1191-92).

                     B. Exhaustion/Procedural Default

      Before bringing a § 2254 habeas action in federal court, a

petitioner    must    exhaust    all    state     court    remedies   that    are

available. 28 U.S.C. § 2254(b)(1)(A). To exhaust state remedies,

the petitioner must fairly present every issue raised in his

federal petition to the state’s highest court, either on direct

appeal or on collateral review. Castille v. Peoples, 489 U.S. 346,

351 (1989). To properly exhaust federal habeas claims, “state

prisoners must give the state courts one full opportunity to

resolve any constitutional issues by invoking one complete round

of the State’s established appellate review process.” O’Sullivan

v. Boerckel, 526 U.S. 838, 845 (1999). See also Baldwin v. Reese,

541 U.S. 27, 29 (2004).

      A state prisoner’s failure to properly exhaust available

state remedies results in a procedural default, which raises a

potential bar to federal habeas review because “[f]ederal habeas

courts . . . are guided by rules designed to ensure that state-

                                        5
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 6 of 28 PageID 548



court judgments are accorded the finality and respect necessary to

preserve the integrity of legal proceedings within our system of

federalism.”        Martinez      v.    Ryan,    566     U.S.        1,     9   (2012).

Notwithstanding that a claim has been procedurally defaulted, a

federal court may still consider the claim if a state habeas

petitioner “can show cause for the default and actual prejudice

resulting from the alleged constitutional violation.” Ward v.

Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). For a petitioner to

establish cause,

             the procedural default “must result from some
             objective factor external to the defense that
             prevented [him] from raising the claim and
             which cannot be fairly attributable to his own
             conduct.” McCoy v. Newsome, 953 F.2d 1252,
             1258 (11th Cir. 1992) (quoting Carrier, 477
             U.S. at 488, 106 S. Ct. 2639).[1] Under the
             prejudice prong, [a petitioner] must show that
             “the    errors   at    trial   actually    and
             substantially disadvantaged his defense so
             that he was denied fundamental fairness.” Id.
             at 1261 (quoting Carrier, 477 U.S. at 494, 106
             S. Ct. 2639).

Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

      In    the    absence   of   a    showing   of    cause    and       prejudice,   a

petitioner        may   receive    consideration        on     the    merits     of    a

procedurally defaulted claim “in an extraordinary case, where a

constitutional violation has probably resulted in the conviction

of one who is actually innocent.” Ward, 592 F.3d at 1157 (quoting




      1   Murray v. Carrier, 477 U.S. 478 (1986).
                                          6
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 7 of 28 PageID 549



Carrier, 477 U.S. at 496). “‘This exception is exceedingly narrow

in scope,’ however, and requires proof of actual innocence, not

just legal innocence.” Id. (quoting Johnson v. Alabama, 256 F.3d

1156, 1171 (11th Cir. 2001)).

                    C. Ineffective Assistance of Counsel

       To   demonstrate    trial   counsel   was   ineffective,   a   habeas

petitioner must satisfy a rigorous two-prong test by showing (1)

counsel’s performance was deficient, meaning it fell below an

objective standard of reasonableness, and (2) counsel’s deficient

performance prejudiced his defense. Strickland v. Washington, 466

U.S. 668, 688, 692 (1984). See also Yarborough v. Gentry, 540 U.S.

1, 5 (2003). There is no “iron-clad rule requiring a court to

tackle one prong of the Strickland test before the other.” Ward,

592 F.3d at 1163. Thus, “a court need not address the performance

prong if the petitioner cannot meet the prejudice prong, and vice-

versa.” Id. (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th

Cir. 2000)).

       The performance prong is highly deferential, requiring a

“strong presumption that counsel’s representation was within the

wide   range   of    reasonable    professional    assistance.”   Daniel   v.

Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th Cir. 2016)

(internal quotation marks omitted) (quoting Strickland, 466 U.S.

at 689). Accordingly, “to show that counsel’s performance was

unreasonable, the petitioner must establish that no competent

                                       7
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 8 of 28 PageID 550



counsel would have taken the action that his counsel did take.”

Grayson   v.   Thompson,      257      F.3d   1194,    1216   (11th    Cir.   2001).

(emphasis in original). The prejudice prong requires a showing

that there is a reasonable probability that, but for counsel’s

deficiencies,       the   result    of    the   proceeding     would    have   been

different. Strickland, 466 U.S. at 695.

       When   the   “strong     presumption”     standard      of   Strickland     is

applied “in tandem” with the highly deferential AEDPA standard, a

review of the state court’s determination as to the “performance”

prong is afforded double deference. Richter, 562 U.S. at 105. As

such, the question for a federal court is not whether trial

counsel’s performance was reasonable, but “whether there is any

reasonable       argument       that     counsel       satisfied      Strickland’s

deferential standard.” Id. If there is “any reasonable argument

that   counsel      satisfied    Strickland’s         deferential     standard,”   a

federal court may not disturb a state-court decision denying the

claim. Id. As such, “[s]urmounting Strickland’s high bar is never

an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

                                    V. Analysis

                                   A. Ground One

       Petitioner asserts the trial court erred in instructing the

jury “not to consider argument or testimony regarding [a] picture.”

Petition at 5. He claims the state court’s adjudication of the

claim was contrary to or involved an unreasonable application of

                                          8
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 9 of 28 PageID 551



federal law, referencing only by label the Sixth and Fourteenth

Amendments. Id. at 6.

      Respondents     contend      ground      one   is    unexhausted     because

Petitioner did not present to the state appellate court a federal

claim. Resp. at 7-8. Additionally, Respondents assert, ground one

involves purely a state-law issue. Id. at 16. In his reply,

Petitioner asserts he exhausted ground one because his attorney

filed an Anders2 brief on direct appeal, and because he references

the Sixth and Fourteenth Amendments in his Petition. Reply at 1.

      To exhaust a claim, a federal habeas petitioner must have

“fairly presented” a federal claim to the state courts. McNair v.

Campbell, 416 F.3d 1291, 1302 (11th Cir. 2005) (citing Picard v.

Connor, 404 U.S. 270, 275 (1971)). In other words, in the state

court,     a   petitioner   must   have       “plainly    defined”   the   federal

question. Kelley v. Sec’y for Dep’t of Corr., 377 F.3d 1317, 1345

(11th Cir. 2004). It is not enough that a habeas petitioner briefed

an issue on appeal without identifying it as a federal claim.

Nelson v. Sec’y, Fla. Dep’t of Corr., 610 F. Supp. 2d 1323, 1332

(M.D. Fla. 2009) (“Briefing an issue as a matter of state law … is

not sufficient to exhaust a federal claim of the equivalent

ground.”).




      2   Anders v. California, 386 U.S. 738 (1967).


                                          9
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 10 of 28 PageID 552



      Upon review of his Anders brief, Ex. G, it is apparent

 Petitioner did not exhaust this ground for relief. In his Anders

 brief, Petitioner’s counsel identified as a possible issue for

 review    the   trial   court’s   instruction    to   the   jury   to   ignore

 testimony or defense counsel’s argument about the lack of a photo

 lineup. Ex. G at i, 5-6.3 Petitioner’s counsel did not fairly

 present a federal claim to the state appellate court, but rather

 presented the issue as one of potential trial court error under

 state law. Petitioner’s counsel did not even cite a federal case

 or constitutional provision, which could possibly have alerted the

 appellate court to a federal claim. Id. at ii-iii. Cf. Sandstrom

 v. Butterworth, 738 F.2d 1200, 1206 (11th Cir. 1984) (holding the

 petitioner exhausted his claim because a review of the appellate

 court’s    opinion,     which   referenced   a   landmark    Supreme    Court

 decision, “ma[de] it clear that the court was aware of a federal

 constitutional basis for petitioner’s claim”).

      Petitioner declined to submit a pro se brief. In fact, he

 notified the appellate court that he had reviewed his counsel’s

 brief and the transcript and accepted his counsel’s Anders brief.

 Ex. J. Thus, the appellate court was presented with only a state-

 law issue, as presented in Petitioner’s Anders brief, which did




      3 Exhibits are referenced according to the State’s letter
 designations in their Appendix (Doc. 11-1). Pinpoint citations are
 to the internal page numbers for each exhibit.
                                      10
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 11 of 28 PageID 553



 not identify a federal claim or reference a federal source of law.

 And Petitioner, by declining to file his own brief, chose not to

 present a federal claim to the appellate court for its review. The

 appellate court affirmed Petitioner’s conviction in a per curiam

 opinion, Ex. K, and issued its mandate, Ex. M.

      Because Petitioner did not fairly present a federal claim on

 direct   appeal,     ground   one    is   unexhausted   and   procedurally

 defaulted, and Petitioner fails to show cause for the default or

 prejudice     from   the   alleged    constitutional    violation.    Thus,

 Petitioner is not entitled to relief on ground one.

                                 B. Ground Two

      In his second ground for relief, which Petitioner identifies

 as ground two sub-claim one, Petitioner asserts his counsel was

 ineffective for failing to communicate a plea offer by the State.

 Petition at 9. Plaintiff says his counsel did not inform him of

 the State’s plea offer until after trial. Id. Petitioner contends

 that, had he learned of the plea offer, he would have accepted it.

 Id. at 11.4


      4 Petitioner also complains the postconviction court denied
 his motion for appointment of counsel to assist him during the
 postconviction phase, which hampered his ability to effectively
 present evidence at the evidentiary hearing. Petition at 10; Reply
 at 2. Petitioner does not raise this as a separate claim.
 Additionally, such a claim, even if Petitioner had raised it
 separately, is not cognizable on federal habeas review because it
 involves an alleged error of state law. See Estelle v. McGuire,
 502 U.S. 62, 67 (1991). Prisoners are not constitutionally entitled
 to the appointment of counsel during postconviction proceedings.
                                      11
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 12 of 28 PageID 554



       Petitioner raised this claim as ground one in his motion for

 postconviction relief under Florida Rule of Criminal Procedure

 3.850 (Rule 3.850 Motion). Ex. N-1 at 2. After conducting an

 evidentiary hearing on this claim, Ex. Q, the postconviction court

 denied it. Ex. R at 2. Petitioner appealed the denial of his Rule

 3.850 Motion to Florida’s Fifth District Court of Appeal (Fifth

 DCA). Ex. U. The Fifth DCA affirmed the postconviction court’s

 order per curiam, Ex. X, and issued its mandate, Ex. Y.

       To the extent the Fifth DCA affirmed the postconviction

 court’s denial on the merits, the Court will address the claim in

 accordance with the deferential standard for federal court review

 of state court adjudications. See Wilson, 138 S. Ct. at 1194. As

 such, the Court will “look through” the unexplained opinion to the

 postconviction court’s order on Petitioner’s Rule 3.850 Motion.

 Id.

       In denying Petitioner’s claim, the postconviction court noted

 the State conveyed a written plea offer to Petitioner on March 11,

 2008, years before Petitioner’s trial. Ex. R at 2. The written

 plea offer, the court noted, included the following language in

 enlarged, bold, and underlined font: “This plea offer expires on




 Pennsylvania v. Finley, 481 U.S. 551, 557 (1987) (noting that
 “fundamental fairness mandated by the Due Process Clause does not
 require that the State supply a lawyer” when a defendant chooses
 to collaterally attack his conviction).
                                     12
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 13 of 28 PageID 555



 May   10,   2008.”     Id.5    The     postconviction        court    found     credible

 counsel’s testimony at the evidentiary hearing that it was her

 practice to convey plea offers to her clients, “which is what she

 did in [Petitioner’s] case.” Id. at 2. Additionally, the court

 found Petitioner failed to demonstrate prejudice resulted from any

 alleged deficiency in counsel’s performance because “there is no

 reasonable probability [he] would have accepted the 15-year plea

 offer,” given his counsel testified that Petitioner told her he

 would not “accept of a plea offer of more than 10 years.” Id.

       Petitioner       is     unable     to      establish     the    state     court’s

 adjudication of the claim was contrary to clearly established

 federal     law,    involved    an     unreasonable     application        of    clearly

 established        federal    law,     or     was   based     on     an   unreasonable

 determination of the facts. In its order denying Petitioner’s Rule

 3.850 Motion, the postconviction court set forth the applicable

 two-prong Strickland test. Id. at 1-2. The record demonstrates the

 postconviction court properly applied the Strickland standard.

       Moreover, this Court must defer to the state court’s findings

 of fact, 28 U.S.C. § 2254(e)(1), including applying deference to

 the postconviction court’s credibility determinations, Baldwin v.


       5According to the state docket, the trial court appointed
 the office of the public defender on March 10, 2008, and Petitioner
 entered a plea of not guilty on March 14, 2008. See Online Court
 Records Search for Marion County, Florida, available at
 https://www.civitekflorida.com/ocrs/county/42/ (last visited June
 26, 2020).
                                             13
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 14 of 28 PageID 556



 Johnson, 152 F.3d 1304, 1316 (11th Cir. 1998) (noting a federal

 court, on habeas review, “must accept the state court’s credibility

 determination,” applying a “presumption of correctness” (citing

 Coulter v. Herring, 60 F.3d 1499, 1503 (11th Cir. 1995))). See

 also Consalvo v. Sec’y for Dep’t of Corr., 664 F.3d 842, 845 (11th

 Cir. 2011) (“Determining the credibility of witnesses is the

 province and function of the state courts, not a federal court

 engaging in habeas review.”).

       Accordingly,      this    Court   must     accept      the    postconviction

 court’s     credibility        determination         and     its    finding    that

 Petitioner’s    counsel    conveyed      the    plea       offer   to   Petitioner.

 Petitioner has not rebutted the presumption of correctness by clear

 and convincing evidence. See 28 U.S.C. § 2254(e)(1). For these

 reasons, Petitioner is not entitled to relief on this claim.

                                  C. Ground Three

       In his third ground for relief, which Petitioner identifies

 as ground two sub-claim two, Petitioner asserts his trial counsel

 was ineffective for her failure to investigate his case. Petition

 at   11.   Petitioner    contends,      had    his    counsel      followed   up   on

 information he told her, she would have discovered he had been

 misidentified and was never at the crime scene. Id. Petitioner

 says his counsel’s deficient performance prejudiced him because,

 had his counsel properly investigated, the result of the case would



                                         14
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 15 of 28 PageID 557



 have been different because he “would have entered [a] plea.” Id.

 at 12.6

      Petitioner raised this claim as ground two in his Rule 3.850

 Motion. Ex. N-1 at 3. As he does in his Petition, Petitioner argued

 he told his trial counsel there was a second red car with a white

 bumper in town, but his counsel did not attempt to locate the

 second car despite the fact that witnesses connected him to the

 scene of the crime in part based on the description of a vehicle.

 Ex. N-1 at 3; Ex. N-2 at 2-3. The postconviction court denied the

 claim without the necessity of an evidentiary hearing. Ex. O at 3.

 The Fifth DCA affirmed the postconviction court’s order per curiam.

 Ex. X. To the extent the Fifth DCA affirmed the postconviction

 court’s denial on the merits, the Court will address the claim in

 accordance with the deferential standard for federal court review

 of state court adjudications. See Wilson, 138 S. Ct. at 1194. As

 such, the Court will “look through” the unexplained opinion to the


      6 Respondents maintain Petitioner only partially exhausted
 this claim because in his Rule 3.850 Motion, he did not argue he
 would have accepted the plea but rather argued the outcome of the
 trial would have been different. Resp. at 9. The Court finds
 Petitioner exhausted this claim. Because Petitioner is proceeding
 pro se, the Court must liberally construe his filings. In both his
 pro se Rule 3.850 Motion and his Petition, Petitioner asserts had
 his counsel adequately investigated the case, the result of the
 proceedings would have been different, citing the Strickland
 standard. See Petition at 11; Ex. N-2 at 3. Respondents assert the
 same partial-exhaustion defense with respect to grounds four and
 five (identified in the Petition as grounds two sub-claim three
 and two sub-claim four, respectively). For the reasons stated here,
 the Court finds Respondents’ argument in this regard unpersuasive.
                                     15
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 16 of 28 PageID 558



 postconviction court’s order on Petitioner’s Rule 3.850 Motion.

 Id.

       In   denying   Petitioner’s   claim,   the   postconviction     court

 referenced the 2009 deposition of Daryl Johnson, the brother of

 Petitioner’s co-defendant, Vernon. Ex. O at 3. At deposition, Daryl

 testified he purchased a red Mercury Cougar for his son, but he

 allowed Vernon to use the car. The postconviction court explained

 that Daryl’s deposition testimony “directly linked” Petitioner to

 the Mercury Cougar:

             On February 4, 2008, the day of the Armed
             Burglary, Vernon asked Daryl for the keys to
             the Cougar and borrowed it. After the
             burglary, Daryl saw an article in the
             newspaper that named the [Petitioner] as a
             suspect for the crime and that the article
             mentioned a vehicle with a mask. After reading
             the article Daryl called law enforcement. The
             part of the article that stuck out to Daryl
             was the mention of the mask.[7] He bought the
             mask around Halloween and put it in the car as
             a decoration. The article also described the
             car as red with a white bumper, which is what
             the Cougar was, and that there was a missing
             mask. Daryl searched the car for the mask but
             was unable to find it.

                   Based on the deposition testimony of
             Daryl     Johnson   that    directly    linked
             [Petitioner] to the car, it cannot be shown
             that he was prejudiced by Counsel failing to
             investigate the potential existence of another
             red car with a white bumper . . . .

 Id.

       7The victims testified at trial that Petitioner’s co-
 perpetrator wore a mask during the burglary. Ex. B at 28, 62-63,
 78.
                                     16
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 17 of 28 PageID 559



      Petitioner      is    unable    to        establish    the    state     court’s

 adjudication of the claim was contrary to clearly established

 federal   law,    involved    an    unreasonable      application       of   clearly

 established      federal   law,     or    was     based    on     an   unreasonable

 determination of the facts. In its order denying Petitioner’s Rule

 3.850 Motion, the postconviction court set forth the applicable

 two-prong Strickland test. Id. at 1-2. The record demonstrates the

 postconviction court properly applied the Strickland standard.

 Petitioner’s     conclusory    and       self-serving       assertion      that   his

 counsel’s performance prejudiced him is insufficient to overcome

 AEDPA’s and Strickland’s doubly deferential review. See Fayson v.

 Sec’y, Fla. Dep’t of Corr., 568 F. App’x 771, 774 (11th Cir. 2014)

 (recognizing speculative assertions do not pass muster under a

 federal court’s “doubly deferential review”).

      Nevertheless, even if the state court’s adjudication of the

 claim is not entitled to deference, and assuming Petitioner’s

 counsel’s     performance     was        deficient,       Petitioner     fails    to

 demonstrate prejudice under the deferential Strickland standard.

 Assuming another red car with a white bumper was in the area on

 the day of the burglary, the State presented overwhelming evidence

 of Petitioner’s guilt. First, and most damaging to Petitioner’s

 defense, the three victims testified against him. All three not

 only identified Petitioner in court as one of the armed burglars

 (who was not wearing a mask), but they also testified that,

                                           17
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 18 of 28 PageID 560



 immediately after the burglary and before the police arrived, they

 identified Petitioner through a photograph they saw online. Ex. B

 at 35-36, 64, 81.

      Additionally, a witness testified he called the police on the

 night of the burglary because he saw a vehicle he had never seen

 before in the small, tight-knit community: a red car with a white

 bumper. Id. at 97, 101. That witness was unable to identify the

 driver,   id., but    a different    witness, who was familiar with

 Petitioner, testified to having seen Petitioner on the day of the

 burglary riding in a red car with a white bumper. Id. at 104. At

 trial, that witness identified Petitioner as the man she saw riding

 in the car on the day of the burglary. Id. at 105.

      Even without testimony about a suspicious car in the area

 that a witness linked to Petitioner, given the victims’ consistent

 testimony, the State would have proven its case against Petitioner.

 Petitioner fails to argue, much less demonstrate, why the existence

 of another similar car would have changed the outcome.8 Thus,

 Petitioner fails to demonstrate his counsel’s decision not to




      8 Petitioner also does not explain why he would have entered
 a plea had his attorney investigated the case more thoroughly.
 Notably, the record shows the last plea offer the State extended
 was before trial, and Petitioner declined the offer. Ex. Q at 9-
 10. According to the state docket, the plea cut off date before
 trial was April 15, 2011. See Online Court Records Search for
 Marion         County,        Florida,        available        at
 https://www.civitekflorida.com/ocrs/county/42/ (last visited June
 26, 2020).
                                     18
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 19 of 28 PageID 561



 investigate whether a second red car with a white bumper was in

 the area prejudiced his defense. See Richter, 562 U.S. at 112 (“The

 likelihood of a different result must be substantial, not just

 conceivable.”).

      For the above reasons, Petitioner is not entitled to relief

 on this claim.

                          D. Ground Four

      In ground four, which Petitioner identifies as ground two

 sub-claim three, Petitioner asserts his counsel was ineffective

 for not moving for a judgment of acquittal at the close of the

 State’s case. Petition at 12. Petitioner contends his attorney

 effectively conceded his guilt by failing to argue the State did

 not present a prima facie case. Id.

      Petitioner raised this claim as ground three in his Rule 3.850

 Motion. Ex. N-1 at 4. The postconviction court denied Petitioner’s

 claim without the necessity of an evidentiary hearing, Ex. O at 4-

 7, and the Fifth DCA affirmed per curiam, Ex. X. To the extent the

 Fifth DCA affirmed the postconviction court’s denial on the merits,

 the Court will address the claim in accordance with the deferential

 standard for federal court review of state court adjudications.

 See Wilson, 138 S. Ct. at 1194. As such, the Court will “look

 through” the unexplained opinion to the postconviction court’s

 order on Petitioner’s Rule 3.850 Motion. Id.



                                     19
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 20 of 28 PageID 562



      In denying Petitioner’s claim, the postconviction court noted

 Petitioner’s    counsel   did   not    concede   his   guilt   but   rather

 acknowledged a motion for judgment of acquittal would have failed

 because the State established a prima facie case. Ex. O at 5, 7.9

 After quoting the relevant jury instructions, the court explained

 the State presented evidence on all elements of the crime charged:

                 The testimony of [the victims], when
            viewed in the light most favorable to the
            State, established a prima facie case.
            T’Neisha testified that she did not give the
            [Petitioner] permission to come into her home
            [relevant to the “unlawful entry” and intent
            elements]. Jeanette testified that two men,
            one with a knife and one with a rifle, entered
            the home. The man with the rifle was wearing
            a mask. Jeanette identified the man with the
            knife as the [Petitioner]. She further
            testified that the [Petitioner] grabbed her by
            her hair and held the knife up to her and said
            “Give me your money” [relevant to whether
            Petitioner was armed with a dangerous weapon
            and engaged in an assault or battery]. The
            [Petitioner] also tried to pull Jeanette’s
            rings from her fingers [relevant to whether
            Petitioner engaged in an assault or battery].
            Kayla’s testimony was consistent with the
            other two women’s testimony.

                 The [Petitioner’s] motion fails to show
            any likelihood that a motion for a judgment of
            acquittal would have been successful. This
            claim is without merit.

 Id. at 6-7 (internal citations omitted).


      9 Petitioner’s counsel informed        the court she would not be
 making a motion after the jury left         the courtroom. Ex. O at 5.
 Thus, even if her comment could have       suggested to a layperson she
 was “conceding” her client’s guilt,        the jurors did not hear the
 comment.
                                       20
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 21 of 28 PageID 563



      Petitioner      is    unable    to       establish   the    state     court’s

 adjudication of the claim was contrary to clearly established

 federal   law,    involved   an     unreasonable     application      of   clearly

 established      federal   law,     or    was    based    on    an   unreasonable

 determination of the facts. In its order denying Petitioner’s Rule

 3.850 Motion, the postconviction court set forth the applicable

 two-prong Strickland test. Id. at 1-2. The record demonstrates the

 postconviction court properly applied the Strickland standard.

 See, e.g., Senelus v. Attorney Gen., Fla., 806 F. App’x 806, 809

 (11th Cir. 2020) (holding Petitioner failed to demonstrate his

 counsel’s conduct was deficient because counsel chose not to

 advance a meritless motion (citing Bolender v. Singletary, 16 F.3d

 1547, 1573 (11th Cir. 1994))). Thus, Petitioner is not entitled to

 relief on this claim.

                                   E. Ground Five

      In ground five, which Petitioner identifies as ground two

 sub-claim four, Petitioner asserts his counsel was ineffective for

 her failure to object to the jury verdict insofar as the verdict

 form did not require the jury to explicitly indicate Petitioner

 possessed a weapon at the time of the burglary. Petition at 14.

 Petitioner says, if not for counsel’s deficient performance, he

 would have entered a plea. Id. at 15.10


      10 In addition to asserting Petitioner only partially
 exhausted this claim because he did not argue in his Rule 3.850
                                          21
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 22 of 28 PageID 564



       Petitioner raised this claim in his Rule 3.850 Motion, Ex. N-

 1 at 5; Ex. N-2 at 5, and appealed the postconviction court’s

 ruling, Ex. U. The Fifth DCA affirmed per curiam. Ex. X. To the

 extent the Fifth DCA affirmed the postconviction court’s denial on

 the merits, the Court will address the claim in accordance with

 the deferential standard for federal court review of state court

 adjudications. See Wilson, 138 S. Ct. at 1194. As such, the Court

 will “look through” the unexplained opinion to the postconviction

 court’s order on Petitioner’s Rule 3.850 Motion. Id.

       Without      the        necessity        of     an    evidentiary         hearing,    the

 postconviction court found Petitioner’s claim was “not supported

 by   the   record”   because        the        jury       found    him    guilty   of    “armed

 burglary” as opposed to “burglary.” Ex. O at 7. As such, the

 verdict implies the jury found Petitioner “possessed or used a

 weapon during the commission of the burglary.”                            Id.

       Petitioner         is     unable     to        establish       the     state      court’s

 adjudication of the claim was contrary to clearly established

 federal    law,    involved       an     unreasonable             application      of   clearly

 established       federal       law,      or        was    based     on    an    unreasonable

 determination of the facts. In its order denying Petitioner’s Rule



 Motion that he would have entered a plea but for counsel’s
 deficient performance, Respondents argue this ground for relief
 does not present a federal question because Petitioner contests
 the sufficiency of the verdict form. Resp. at 10, 17. Petitioner
 contends his counsel was ineffective under the Sixth Amendment.
 Thus, he raises a federal question.
                                                 22
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 23 of 28 PageID 565



 3.850 Motion, the postconviction court set forth the applicable

 two-prong Strickland test. Id. at 1-2. The record demonstrates the

 postconviction court properly applied the Strickland standard.

 Accordingly, Petitioner is not entitled to relief on this claim.

                                   F. Ground Six

        In his final ground for relief, which Petitioner identifies

 as ground two sub-claim five, Petitioner asserts his trial counsel

 was ineffective for her failure to object to a sleeping juror.

 Petition at 15. Petitioner says he told his attorney, during trial,

 that   one   of   the   jurors   had   been   sleeping.   Id.   According      to

 Petitioner, his counsel said she would “observe the juror” and

 concluded the juror had only been “resting his eyes.” Id. at 15-

 16. Petitioner contends he asked his attorney to request the juror

 be removed, and counsel declined to do so. Id. at 16. But for

 counsel’s deficient performance, Petitioner asserts, the result

 would have been different because he would have entered a plea.

 Id. at 17.

        Petitioner raised this claim as ground six in his Rule 3.850

 Motion. Ex. N-1 at 6; Ex. N-2 at 7. After conducting an evidentiary

 hearing at which Petitioner’s counsel testified Petitioner did not

 inform her of the possibility of a sleeping juror, Ex. Q, the

 postconviction     court   denied      Petitioner’s   claim,    Ex.   R   at   4.

 Petitioner appealed to the Fifth DCA, Ex. U, though he did not



                                         23
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 24 of 28 PageID 566



 brief the issue and instead “adopt[ed] the argument put forth in

 his [Rule 3.850] motion,” Ex. V at 16.

       Respondents argue this ground is unexhausted and procedurally

 defaulted because Petitioner, in his brief on appeal, simply

 referenced his Rule 3.850 Motion and failed to brief the issue.

 Resp. at 11. In his reply, Petitioner asserts he is entitled to

 the   benefit   of   the   ruling    in    Martinez     because   he   was   not

 represented by counsel during his postconviction proceedings.

 Reply at 6.

       To preserve an issue for appeal in Florida, an appellant must

 elucidate the issue, not “merely refer to arguments presented

 during the postconviction proceedings.” Doorbal v. State, 983 So.

 2d 464, 482 (Fla. 2008). The Eleventh Circuit presumes “that when

 a procedural default is asserted on appeal and the state appellate

 court has not clearly indicated that in affirming it is reaching

 the merits, the state court’s opinion is based on the procedural

 default.” Bennett v. Fortner, 863 F.2d 804, 807 (11th Cir. 1989).

 When a state court applies a firmly established procedural rule in

 denying a claim, a petitioner may not seek federal review. See

 Martinez, 556 U.S. at 9. However, “a procedural default will not

 bar a federal habeas court from hearing a substantial claim of

 ineffective     assistance   at     trial    if,   in    the   initial-review

 collateral proceeding, there was no counsel or counsel in that



                                       24
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 25 of 28 PageID 567



 proceeding was ineffective.” Id. at 17. A claim is substantial if

 it has “some merit.” Id. at 14.

       In its answer brief to the Fifth DCA, the State argued

 Petitioner abandoned this claim since he failed to brief it in

 contravention of the Florida Rules of Appellate Procedure. Ex. W

 at 6, 17. Petitioner did not file a reply brief. The Fifth DCA

 affirmed per curiam. Ex. X. Because the State asserted on appeal

 that Petitioner abandoned his claim, the Fifth DCA’s per curiam

 affirmance is presumed to be based on the procedural default, which

 was firmly established in Florida. See Bennett, 863 F.2d at 807.

 See also Doorbal v. Dep’t of Corr., 572 F.3d 1222, 1228 (11th Cir.

 2009) (recognizing the Supreme Court of Florida regularly applies

 its well-established rule that a claim is waived on appeal if the

 appellant fails to argue the merits of the issue and instead

 references arguments asserted below (citing cases)). Accordingly,

 Petitioner’s claim is unexhausted and procedurally defaulted.

       Petitioner argues his procedural default is excusable because

 he   was   not   represented   by   counsel    during    his       postconviction

 proceedings. Reply at 6. Even though Petitioner was not represented

 during his Rule 3.850 proceedings, he fails to demonstrate the

 narrow     Martinez   exception     applies    because       his     ineffective-

 assistance-of-counsel     claim     lacks     merit.    As    to     Strickland’s

 performance prong, this Court applies a strong presumption in favor

 of competence. See Anderson v. Sec’y, Fla. Dep’t of Corr., 752

                                      25
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 26 of 28 PageID 568



 F.3d 881, 904 (11th Cir. 2014). On this record, there is no

 evidence showing counsel’s representation fell outside the wide

 range of reasonably professional assistance. Petitioner’s counsel

 testified at the evidentiary hearing that Petitioner did not inform

 her during trial of a sleeping juror. Ex. Q at 10, 11. Counsel

 said that if she had been made aware of the issue during trial,

 she would have approached the bench to alert the trial judge.11 Id.

 And had counsel later become aware of a potentially sleeping juror,

 she would have “ordered a copy of the video recording, and . . .

 filed a motion for new trial.” Id. at 10. This Court must accept

 the postconviction court’s determination that counsel’s testimony

 was credible and that she did not notice a sleeping juror. See

 Baldwin, 152 F.3d at 1316; Consalvo, 664 F.3d at 845. Petitioner

 has not rebutted the presumption of correctness by clear and

 convincing evidence. See 28 U.S.C. § 2254(e)(1).

      As to the prejudice prong, Petitioner’s speculative assertion

 that the outcome of the case would have been different had his

 attorney objected to an alleged sleeping juror does not satisfy

 the Strickland standard. As discussed above, the evidence of

 Petitioner’s guilt was overwhelming. See Tejada v. Dugger, 941

 F.2d 1551, 1559-60 (11th Cir. 1991) (holding the petitioner failed


      11Additionally, the trial judge noted on the record that “the
 Court looks at jurors during the trial too, and if the Court sees
 one that appears to be sleeping or drowsy, [the Court will] take
 a recess.” Ex. Q at 14.
                                     26
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 27 of 28 PageID 569



 to demonstrate his counsel’s alleged errors prejudiced his defense

 because his allegations were conclusory and the evidence against

 him was overwhelming).

      Considering the above, Petitioner fails to demonstrate a

 substantial   ineffective-assistance-of-counsel        claim   to   benefit

 from the Martinez exception. Thus, his procedural default cannot

 be excused. Petitioner is not entitled to relief on this claim.

      Accordingly, it is now

      ORDERED AND ADJUDGED:

      1.    The Petition for Writ of Habeas Corpus (Doc. 1) is

 DENIED.

      2.    This action is DISMISSED WITH PREJUDICE.

      3.    The Clerk shall enter judgment accordingly and close

 this case.

      4.    If Petitioner appeals the denial of his Petition, the

 Court denies a certificate of appealability.12 The Clerk shall

 terminate from the pending motions report any motion to proceed on


      12This Court should issue a certificate of appealability only
 if a petitioner makes “a substantial showing of the denial of a
 constitutional right.” 28 U.S.C. § 2253(c)(2). To make this
 substantial showing, Petitioner “must demonstrate that reasonable
 jurists would find the district court’s assessment of the
 constitutional claims debatable or wrong,” Tennard v. Dretke, 542
 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
 (2000)), or that “the issues presented were ‘adequate to deserve
 encouragement to proceed further,’” Miller-El v. Cockrell, 537
 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
 880, 893 n.4 (1983)). Upon due consideration, this Court will deny
 a certificate of appealability.
                                     27
Case 5:17-cv-00301-BJD-PRL Document 19 Filed 07/07/20 Page 28 of 28 PageID 570



 appeal as a pauper that may be filed in this case. Such termination

 shall serve as a denial of the motion.

      DONE AND ORDERED at Jacksonville, Florida, this 7th day of

 July 2020.




 Jax-6
 c:
 George Johnson
 Counsel of Record




                                     28
